MARTIN, District Judge.
The merchandise herein was assessed for duty by the collector of the port at the rate of 50 per cent, ad valorem as “dressed granite” under the provisions of paragraph 118 of the Tariff Act of 1897 (Act July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 159 [U. S. Comp. St. 1901, p. 1636]). The importers protested, claiming said merchandise to be dutiable at 25 per cent, or 40 per cent, ad valorem under paragraph 94-, or, alternatively, at 35 per cent, or 45 per cent, ad valorem, under paragraph 97 (30 Stat. 156 [U. S. Comp. St. 1901, p. 1633]) relating to earthy or mineral substances, or at 20 per cent, ad valorem under section 6 of said Act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]), as unenumerated manufactured articles. The Board of General Appraisers sustained the assessment of duty by the collector, from which decision the importers appeal to this court.
From an examination of the photographs representing the merchandise and of the undisputed facts it seems to me apparent that they can only be classified as completed manufactured articles, that the component parts cannot be deemed “hewn, dressed, or polished stone for building or monumental purposes,” but as stones that are parts of completed manufactured articles, called lanterns. These articles were formerly used in Japan as ornamental garden lanterns. They *290are brought here as curios. Counsel for the government contends that if they are not dutiable as hewn, dressed, or polished granite under said paragraph 118, then they should be classified under either paragraph 95 or 96. It was not claimed on argument that paragraph 97 was applicable, as they are not articles to be decorated. In order to be classified under either paragraph 95 or paragraph 96 they must be treated as bisque or earthen articles. I hold that they are neither. I find no paragraph specifically covering these manufactured articles, and they therefore should be classified under section 6 at 20 per cent, as unenumerated manufactured articles.
The decision of the Board of General Appraisers is reversed.